    Case 8:20-cv-02250-TPB-JSS Document 7 Filed 11/17/20 Page 1 of 3 PageID 42




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


DEANDRE DEVINE TYLER,

        Plaintiff,

v.                                                 Case No. 8:20-cv-2250-T-60JSS

YONG CHONG, LEFORTH VICENTE
MUNOZ and CARLOS IAN ORTIZ,

      Defendants.
____________________________________/

            ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on consideration of the report and

recommendation of Julie S. Sneed, United States Magistrate Judge, entered on

November 2, 2020. (Doc. 6). Judge Sneed recommends Plaintiff’s motion for leave

to proceed in forma pauperis (Doc. 2) be denied without prejudice, and that his case

be dismissed without prejudice due to Plaintiff’s failure to file a complaint. 1

Neither Plaintiff nor Defendants filed an objection to the report and

recommendation, and the time to object has expired.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,



1Instead of filing a complaint, Plaintiff filed an affidavit. Even assuming the affidavit
could be construed as a complaint, it failed to comply with the Federal Rules of Civil
Procedure and contained several deficiencies identified by Judge Sneed in her report and
recommendation.
 Case 8:20-cv-02250-TPB-JSS Document 7 Filed 11/17/20 Page 2 of 3 PageID 43




681 F.2d 732 (11th Cir. 1982).   In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C).

The district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d

116 (11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Sneed’s report and

recommendation, the Court adopts the report and recommendation. Consequently,

Plaintiff’s in forma pauperis motion is denied without prejudice. The case is

dismissed without prejudice, with leave to file a complaint that complies with the

Federal Rules of Civil Procedure and cures the deficiencies identified by Judge

Sneed in her report and recommendation. Plaintiff is directed to file his complaint,

along with a new motion for leave to proceed in forma pauperis, on or before

December 8, 2020. Failure to file a complaint as directed will result in this Order

becoming a final judgment. See Auto. Alignment & Body Serv., Inc. v. State Farm

Mut. Auto. Ins. Co., 953 F.3d 707, 719-20 (11th Cir. 2020).




                                      Page 2 of 3
 Case 8:20-cv-02250-TPB-JSS Document 7 Filed 11/17/20 Page 3 of 3 PageID 44




      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Sneed’s report and recommendation (Doc. 6) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for

      all purposes, including appellate review.

(2)   Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 2) is hereby

      DENIED WITHOUT PREJUDICE.

(3)   This case is DISMISSED WITHOUT PREJUDICE, with leave to amend.

      Plaintiff is directed to file a complaint on or before December 8, 2020, along

      with a motion to proceed in forma pauperis. Failure to file a complaint as

      directed will result in this Order becoming a final judgment. See Auto.

      Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d 707,

      719-20 (11th Cir. 2020).

      DONE and ORDERED in Chambers, in Tampa, Florida, this 17th day of

November, 2020.




                                          TOM BARBER
                                          UNITED STATES DISTRICT JUDGE




                                     Page 3 of 3
